*419
By the Court.

Berry, J.
In a complaint for assault and battery, it is not necessary, as defendant appears to contend, to allege, in so many words, that the acts complained of were committed “ with force,” or “ with force and arms.”
If facts are stated, showing “an actual infliction of violence on the person,” this is sufficient; for such facts constitute a battery, which includes an assault. 2 Greenl. Ev. § 84.
Defendant’s remaining objection to the complaint is equally untenable. The allegation immediately following the statement of the acts of violence complained of, that “ thereby said plaintiff was greatly wounded and bruised,” &c., is a sufficient averment that plaintiff’s injuries were caused by the acts of ’defendant.
Damages being claimed in this case in the sum one thousand dollars, this was not an action within the jurisdiction of a justice of the peace. Gen. Stat. chap. 65, § 5, subdiv. 2. The plaintiff was therefore entitled to his costs and disbursements, notwithstanding he recovered only fifty dollars as damages. Gen. Stat. chap. 67, § 2; Laws 1868, chap. 89; Turner vs. Holleran, 8 Minn, 451.
Judgment affirmed.